LAMM, J
Prohibition. The probate court of Buchanan county having appointed Zeidler administrator pendente lite in the Ashton estate, as set forth in two companion cases (15528 and 15531) between the same parties, in which opinions have been handed down at this delivery (to be read with this), and having made several orders, concerning which writs of mandamus were resorted to to compel an appeal, as further set forth in those cases, went on in spite of the pendency of those mandamus suits to coerce obedience to its last order requiring Mrs. Ashton to turn over to the provisional administrator certain shares of corporate stock. To that end it was about to put her in jail under a citation for contempt. In this emergency, she exhibited a suggestion fo>r prohibítion in the circuit court, a preliminary rule issued and was served, citing the probate judge to show cause why he should not he prohibited from adjudging her guilty and punishing her for contempt. On hearing, the preliminary rule in prohibition was made permanent and he appealed. Such is the subject-matter of this case.
There is no life left in the controversy. As appears in the companion cases, the will contest ended two years ago and the merits (the right to the possession of the stock) were settled in the judgment establishing the validity of the will. The case, therefore, falls within rulings in cases numbered 15528 and 15531, and should he ruled in the same way — the applicable *180precept being: Concerning similars, the judgment is the same. {Be similibus idem est judicium.)
Let the appeal be dismissed. It is so ordered.
All concur.